r. !  I\..~




  COVINGTON
              , k:ase 1:18-cv-04252-LLS Document 165 Filed 05/24/21 Page 1 of 1




                                                                                  Covington & Burling LLP
                                                                                                             r- -           ~
                                                                                                                             Q
                                                                                                                             i.;i
                                                                                                                             ,-J



                                                                                                                            >-
                                                                                                                                     ........_
                                                                                                                                      t-,J

                                                                                                                                      ,, ..
                                                                                  One CityCenter                            ,-J     ~
  BEIJING     BRUSSELS   DUBAI    JOHANNESBURG    LONDON
                                                                                  850 Tenth Street, NW                      ..J
  LOS ANGELES     NEW YORK       SAN FRANCISCO   SEOUL
                                                                                                                            ~       ~
                                                                                                                            -
                                                                                  Washington, DC 20001-495
  SHANGHAI      SILICON VALLEY    WASHINGTON
                                                                                  T • -1 202 662 6000                       u         ..
                                                                                                             ,;,.;. ~ .Z            Q


                                                                                                                                    -
                                                                                  May 24, 2021                ~        -<   0       i.;i
                                                                                                             .:::i r.J ~            ...;;i
                                                                                                             "1 ~ E-                ~
 The Honorable Louis L. Stanton                                                                                  ~     it
 United States District Court for the Southern District of New York                                          uuu
                                                                                                             Q ' o r.J u
                                                                                                                                    r.J
                                                                                                                                    ~
 Daniel Patrick Moynihan United States Courthouse                                                            (L:J
                                                                                                             ;_;;j''   Q
                                                                                                                            ..J 0
                                                                                                                            r.J Q   <
                                                                                                                                    Q
 500 Pearl Street, Courtroom 21-C
 New York, New York 10007

              Re: MV Realty, PBC, LLC, v. Innovatu.s Capital Partners, LLC (1:18-cv-
                  07142); lnnovatu.s v. Neuman et. al. (1:18-cv-04252)
  Dear Judge Stanton:
          I write on behalf of MV Realty and Defendants in Case No. 1:18-cv-04252 (collectively,
  "the MV Realty Parties") to respectfully request permission to file under seal the MV Realty
  Parties' May 24, 2021 letter seeking a pre-motion conference regarding Innovatus' refusal to
  comply with the Court's orders of February 11, 2021 (Dkt. 147) and March 23, 2021 (Dkt. 157).
  The letter cites documents produced by Innovatus that Innovatus designated as Highly
  Confidential.

          Although there is a presumption in favor or public access to judicial documents, a court
  may seal judicial documents if "closure is essential to preserve the higher values and closure is
  narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
  120 (2d Cir. 2006). The MV Realty Parties' letter refers to, quotes, and contains information
  that has been designated by Innovatus as "HIGHLY CONFIDENTIAL" under the Protective
  Order. Id. at 2. The Protective Order further provides: "Where any Confidential or Highly
  Confidential Materials, or Information derived therefrom, is included in any motion or other
  proceeding in this Proceeding, the Parties and any involved non-party shall follow the
  procedures outlined in Fed. R. Civ. P. 5.2, the Standing Order Regarding Electronic Filing Under
  Seal in Civil and Miscellaneous Cases dated December 19, 2019, and the Individual Rules of
  Practice issued of the Court, or any Standing Procedural Order subsequently issued by the
  Court." Id. at 11.

         Accordingly, Defendants respectfully request the Court's permission to file their May 24,
  2021 letter seeking a pre-motion conference under seal.



                                                                                  Sincerely,
                 k~d, ft,                         ,i4~l ~ ~]                      s/ Jason C. Raofield
              ~~~1 ~~-l ,. ~ ~~t                                    t-"   12-<.   Jason C. Raofield


        ~ -~ ,fk'-'l\.':f ~ ~~ 0wf-~~ Ls ~
        ~ ~ f :"'"=> ~ r-,~"c. a. c. 4S $ :• A-s ~ 1---~.J -~ fL J ~{ ~f O ~                                                             1


        ~~>-wl~~ ~ ~fk-~L.A1 fA..j~~i ~ -v i,~~~t--

                           ·~ o ~ .
                                                           ~ 'Lv   s+~tlfV\
                                                              s;~1/i.1
